ACCEPTED
                                                                                     03-14-00088-CR
                                                                                            3937374
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                1/28/2015 3:58:22 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                    CAUSE NUMBER 03—14—00088—CR
                    CAUSE NUMBER 03—14—00408—CR
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
DARIUS LOVINGS                 X         IN THE COURT OF   APPEALS
                                                           1/28/2015 3:58:22 PM
                               X                             JEFFREY D. KYLE
                                                                   Clerk
V.                             X        THIRD COURT OF APPEALS
                               X
STATE OF TEXAS                 X            STATE OF TEXAS


APPELLANT’S THIRD MOTION TO EXTEND TIME FOR FILING
               OF APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW THE APPELLANT, by and through his appointed

attorney of record, Paul M. Evans, in the above entitled and numbered

causes, and moves this Court, to grant the Appellant’s Third Motion to

Extend Time for Filing Appellant’s Brief, and, in support thereof, would

show the Court as follows:

                                   I.

      Appellant’s Brief was due before this Court on January 2, 2015. A

previous Motion to Extend was filed in Cause 03—14—00088—CR on July

25, 2014, along with a Motion to Consolidate with Cause 03—14—00408

—CR. Both motions were granted on July 28, 2014. A second Motion was

filed on November 24, 2014, and granted the following day.
                                        II.

      As recited in the previous Motion to Extend, in Cause 03—14—

00088—CR, Appellant seeks to appeal his conviction for Murder and

sentence of 75 years, which he received at the close of a contested jury trial.

In Cause 03—14—00408—CR, Appellant seeks to appeal his conviction

for Aggravated Robbery and sentence of 20 years, which he received as a

result of a plea bargain. The trial court made several rulings prior to trial

that were germane to both causes, hence the consolidation of the respective

appeals. The record is voluminous, with a 21-volume Reporter’s Record

from the former cause and a 6-volume Reporter’s Record in the latter cause.

      The undersigned counsel is nearing the completion of the Appellant’s

Brief but requires more time to complete his research of the issues presented

on the record and the drafting of the arguments on appeal.

      In addition to daily court appearances, the undersigned counsel has a

number of cases with pressing deadlines in trial courts, including but not

limited to:

              *** State v. Morales, three counts of Sexual Assault of a
              Child, three counts of Indecency with a Child by Contact, and
              two counts of Indecency with a Child by Exposure, all
              enhanced by habitual felon allegations, set for a contested
              pretrial suppression hearing on February 2, 2015 in the 390 th
             District Court of Travis County, with six witnesses
             subpoenaed, and with trial certain to follow in late February or
             March 2015;

             *** State v. White, six counts of Aggravated Robbery, set for
             a Pre-Jury Trial hearing on February 4, 2015 in the 390th
             District Court of Travis County; “home invasion” case, where
             the undersigned counsel has been provided with a wealth of
             discovery in the last two week, with orders from the trial court
             to finish said discovery prior to arraignment on February 4;

             *** State v. Molitor, one count of Injury to a Child, set for
             jury docket call on February 4, 2015 in the 421st District Court
             of Caldwell County, with trial now scheduled for February 9,
             2015; oldest case on Caldwell County felony jury docket
             wherein client is free on bond, and trial court has indicated in
             the past that it will not accept any plea bargain offer at this
             point in time;

             *** State v. Batten, six counts of Sexual Assault of a Child,
             two counts of Indecency with a Child by Contact, and two
             counts of Indecency with a Child by Exposure, set for jury
             docket call (for the third time) on February 11, 2015 in the
             427th District Court of Travis County, with trial now scheduled
             for February 17, 2015.

      In order to balance his duties to other clients, the undersigned counsel

would respectfully ask that the deadline for filing Appellant’s Brief be

extended to February 16, 2015.

                                      III.

      This Motion is not made for purposes of delay, but so that justice

might be served.
WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully

prays that this Court, upon good cause shown, grant the Appellant’s Third

Motion to Extend Time for Filing Appellant’s Brief.



                                          Respectfully submitted,
                                          Law Office of Paul M. Evans
                                          811 Nueces Street
                                          Austin, Texas 78701
                                          (512) 569-1418
                                          (512) 692-8002 FAX

                                          _/s/ Paul M. Evans________
                                          PAUL M. EVANS
                                          SBN 24038885
                                          Attorney for Defendant




                           CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above and foregoing
was delivered by hand and by electronic e-file notice unto the office of the
prosecuting attorney for the State of Texas on this the 24th day of January,
2015.


                                           _/s/ Paul M. Evans________
                                           PAUL M. EVANS
                  CERTIFICATE OF COMPLIANCE


   I hereby certify that the present document contains 781 words, all
contents included.


                                          _/s/ Paul M. Evans________
                                          PAUL M. EVANS